DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program

The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 11: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving one or more calendar events indicating an event type, a location, a date, and a time associated with each of the one or more calendar events; identifying at least one of the one or more calendar events that qualifies for mileage tracking based on the event type associated with the calendar event;33Docket No. 829.0001 determining that the user is located at the location associated with the qualifying calendar event at the identified date and time associated with the qualifying calendar event; and providing an estimated mileage calculation based at least in part on the location associated with the qualifying calendar event. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity (the current claim does not even require a processor or machine to carry out these steps since it simply recites a “method” without requiring any form of “machine” or other additional elements). That is, the limitations can be performed by organizing human activity or via mental process. These limitations are fall under the commercial interaction of the “certain methods of organizing human activity” group, and/or observation, evaluation, judgement, or opinion of the “mental process” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claims do not recite any additional elements and so, do not integrate the abstract idea into a practical application. The claim is directed to the abstract idea (Step 2A2-No). 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the absence of additional claim elements to determine whether the claim amounts to significantly more than the abstract ideas renders this Step 2B moot. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, claim limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

For purposes of Compact Prosecution, Examiner will provide an additional alternative analysis for each of the Steps 2A2 and 2B below, or as may be applicable to claims 1-10 and 16-20 (these claims include additional elements).
Alternative Step 2A2
In the alternative, even if the “method” includes some computer components such as the one or more processors and storage media (database) (which is not necessarily implied here in claim 11 but explicitly recited in claims 1 and 16), such components are recited at a high level of generality, i.e., as a generic computing system performing a generic computer function of processing data. The one or more processors in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Further, the database (storage media) performs only its basic functions of storing data, which is common to all databases. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Alternative Step 2B
In the alternative, as discussed with respect to the alternative Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in alternative Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at alternative Step 2A or provide an inventive concept in alternative Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

These alternative analyses apply to both apparatuses claims 1 and 16, and other claims  dependent therefrom.

Claim 12 recites wherein: receiving the one or more calendar events comprises querying a calendar application associated with a user profile and retrieve calendar events stored in the calendar application; and identifying the qualifying calendar event comprises identifying a calendar type associated with the calendar event based on at least one of a calendar application type, a calendar type, and a user indication of an event type.  
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 11, above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.



Claim 13 recites tracking the times and locations associated with a plurality of qualifying calendar events in a cloud-based data repository to be ingested by a machine learning system to create at least one additional qualifying calendar event having associated calendar event data; and notifying the user that the additional qualifying event having the associated calendar event data was created.  
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 11. Furthermore, the machine learning system is recited in a generic manner, that performs generic data processing. Therefore, it does not integrate the abstract idea into a practical application. Also, the additional elements of processor and repository (database) are as addressed in the Steps 2A2 and B in the claim 11 analysis above Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.

Claim 14 recites wherein determining that the user is located at the location associated with the qualifying calendar event at the identified time associated with the qualifying calendar event comprises determining that Global Positioning System (GPS) coordinates of a 34Docket No. 829.0001 user device correspond to an address at the date and time associated with the qualifying calendar event.  
These limitations include an additional element of using a GPS to determine a user location. This is simply an extra-solution activity (under Step 2A2). Under Step 2B, it is re-evaluated to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the GPS used is anything but generic, and Official Notice is hereby taken that the concept of using GPS to determine the location of a user is well-understood, routine and conventional functions of a generic computer system. Accordingly, a conclusion that the steps of using a GPS in this manner is well-understood, routine and conventional activity is supported under Berkheimer option 4. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claim 15 recites  wherein providing an estimated mileage calculation based at least in part on the location associated with the qualifying calendar event comprises calculating the estimated mileage calculation based on at least one of a distance estimation from a default address associated with the user to an address associated with the qualifying calendar event and a current auto mileage calculating algorithm and displaying the estimated mileage calculation on a user interface to an application.
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 11. Displaying information on a user interface and the use of the generic processors do not integrate the abstract idea into a practical application as analyzed in Steps 2A2 and B, above.  The claim is similarly rejected under the same rationale as claim 11, supra.
Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.



Claims 1 and 16 recite similar limitations as claim 11 (under the alternative analyses), and are rejected under the same rationale, supra.


Claims 2 wherein to receive the one or more calendar events includes querying a calendar application associated with a user profile and retrieve calendar events stored in the calendar application.
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 1, above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
 

Claim 3 recites tracking the times and locations associated with a plurality of qualifying calendar events in a cloud-based data repository to be ingested by a machine learning system to create at least one additional qualifying calendar event having associated calendar event data. 
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 1. Furthermore, the machine learning system is recited in a generic manner, that performs generic data processing. Therefore, it does not integrate the abstract idea into a practical application. Also, the additional elements of processor(s) and repository (database) are as addressed in the Steps 2A2 and B in the claim 1 analysis above Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 
Claims 4-5 recite notifying the user that the additional qualifying event having the associated calendar event data was created; wherein to identify the qualifying calendar event includes identifying a calendar type associated with the calendar event based on at least one of a calendar application type, a calendar type, and a user indication of an event type.  
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 1. The additional elements of processor(s) are as addressed in the Steps 2A2 and B in the claim 1 analysis above Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claim 6 recites wherein to determine the user is located at the location includes determining that Global Positioning System (GPS) coordinates of a user device correspond to an address at the date and time associated with the qualifying calendar event.  
These limitations include an additional element of using a GPS to determine a user location. This is simply an extra-solution activity (under Step 2A2). Under Step 2B, it is re-evaluated to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the GPS used is anything but generic, and Official Notice is hereby taken that the concept of using GPS to determine the location of a user is well-understood, routine and conventional functions of a generic computer system. Accordingly, a conclusion that the steps of using a GPS in this manner is well-understood, routine and conventional activity is supported under Berkheimer option 4. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claims 7-9 recite wherein to provide an estimated mileage calculation based at least in part on the location associated with the qualifying calendar event, includes calculating the estimated mileage calculation 32Docket No. 829.0001 based on a distance estimation from a default address associated with the user to an address associated with the qualifying calendar event; calculating the estimated mileage calculation using a current auto mileage calculating algorithm and display the estimated mileage calculation on a user interface to an application; or calculating the estimated mileage calculation using a current auto mileage calculating algorithm and export the estimated mileage calculation to an application.  
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 1. Displaying information on a user interface and the use of the generic processors do not integrate the abstract idea into a practical application as analyzed in Steps 2A2 and B, above. The additional elements of processor(s) and display are as addressed in the Steps 2A2 and B in the claim 1 analysis above Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claim 10 recites wherein the qualifying calendar event further indicates names of additional event participants and receipts associated with the calendar event.
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 1, above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 17-18 recite wherein the one or more events comprise a transportation event and wherein the locations associated with the qualifying event comprises at least one of a pick-up location and a drop-off location of a trip; wherein event type, locations, date, and time associated with each of the one or more events are automatically received from a transportation application.  
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 16, above. Therefore, these claims are similarly rejected under the same rationale as claim 16, supra.

Claim 19 recites wherein the estimated mileage calculation is provided to a driver of a transportation application based at least in part on the locations associated with the qualifying event, and wherein the estimated mileage calculation is provided to a rider of a transportation application based at least in part on the locations associated with the qualifying event. 
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 16, above. Therefore, this claim is similarly rejected under the same rationale as claim 16, supra.
 

Claim 20 recites wherein the qualifying event further indicates names of additional transportation event riders and receipts associated with the event.
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 16, above. Therefore, this claim is similarly rejected under the same rationale as claim 16, supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, 11, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hitz (USPAP 2008/0147472) in view of Pererira (USPAP 2016/0203442).

Re claims 1, 11 and 16: Hitz teaches a method (and a corresponding computing apparatus) comprising:
receiving one or more calendar events (indicating an event type, a location, a date, and a time associated with each of the one or more calendar events) ([0038], “staff user’s schedule in the calendar module”); identifying at least one of the one or more calendar events that qualifies for mileage tracking based on the event type associated with the calendar event ([0038], going to medical facilities/hospital for work);33Docket No. 829.0001 determining that the user is located at the location associated with the qualifying calendar event at the identified date and time associated with the qualifying calendar event ([0038], staff user being tracked to medical facilities/hospital); and providing an estimated mileage calculation based at least in part on the location associated with the qualifying calendar event ([0038], mileage tracking based on distance to medical facilities/distance traveled by a staff user).
Hitz does not explicitly teach that the calendar events indicating an event type, a location, a date, and a time associated with each of the one or more calendar events as recited in the claim. However, Pererira shows that calendar event indicating an event type, a location, a date, and a time associated with each of the one or more calendar events is conventional and well known in the art (figs. 1 & 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hitz to include the calendar events indicating an event type, a location, a date, and a time associated with each of the one or more calendar events (work schedule) (for example, staff work schedule may include date, time and location of work), as taught by Pererira, as doing so is typical or conventional in the calendaring art. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Re claim 2: Hitz teaches wherein to receive the one or more calendar events includes querying a calendar application associated with a user profile and retrieve calendar events stored in the calendar application ([0038]).

Re claim 5: Hitz teaches wherein to identify the qualifying calendar event, the program instructs the processor to identify a calendar type associated with the calendar event based on at least one of a calendar application type, a calendar type, and a user indication of an event type ([0038]).  

Re claims 6 and 14: Hitz does not explicitly teach determining that the user is located at the location associated with the event at the identified time by using GPS coordinates of the user device corresponding to an address at the date and time associated with the event. 
However, Pererira teaches this concept paragraph [0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hitz to include this feature as taught by Pererira, in order to learn the user’s location at a particular time.

Re claims 7-9 and 15: Hitz teaches wherein to provide an estimated mileage calculation based at least in part on the location associated with the qualifying calendar event, includes calculating the estimated mileage calculation 32Docket No. 829.0001 based on a distance estimation from a default address associated with the user to an address associated with the qualifying calendar event; calculating the estimated mileage calculation using a current auto mileage calculating algorithm and display the estimated mileage calculation on a user interface to an application; and calculating the estimated mileage calculation using a current auto mileage calculating algorithm and export the estimated mileage calculation to an application  ([0038], [0019]).

Re claim 12: This claim recites similar limitations of claims 2 and 5, above. The claim is similarly rejected based on the same citations, supra. 

Re claim 17: Hitz teaches wherein the one or more events comprise a transportation event ([0038]: mileage traveled to and from hospital by staff, movement from one location to another is considered a transportation event) and wherein the locations associated with the qualifying event comprises at least one of a pick-up location and a drop-off location of a trip ([0038], mileage traveled to and from hospital by staff, the starting point and the ending point of a journey is considered pick-up and drop-off location respectively).

Re claim 18: Hitz teaches receiving the one or more calendar event (indicating an event type, a location, a date, and a time associated with each of the one or more calendar events) from an application (0038).  
Hitz does not explicitly teach that the details of the calendar events such as an event type, a location, a date, and a time associated with each of the one or more calendar events as being automatically received from an (transportation) application recited in the claim. However, Pererira shows that calendar event indicating an event type, a location, a date, and a time associated with each of the one or more calendar events is conventional and well known in the art (figs. 1 & 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hitz to include the calendar events indicating an event type, a location, a date, and a time associated with each of the one or more calendar events (work schedule) (for example, staff work schedule may include date, time and location of work), as taught by Pererira, to be automatically received from an application as doing so is typical or conventional in the calendaring art. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Re claim 19: Hitz teaches wherein the estimated mileage calculation is provided to a driver (user) of a transportation application based at least in part on the locations associated with the qualifying event, and wherein the estimated mileage calculation is provided to a rider of a transportation application based at least in part on the locations associated with the qualifying event ([0038], [0019], the driver or the rider are considered the user, so it does not matter if the user the driver or passenger/rider).



Claims 3-4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hitz in view of Pererira, and further in view of Khvostichenko (USPN 10,007,886).

Re claims 3-4 and 13: Hitz and Pererira combination does not explicitly teach tracking the times and locations associated with a plurality of qualifying calendar events in a cloud-based data repository to be ingested by a machine learning system to create at least one additional qualifying calendar event having associated calendar event data; and notifying the user that the additional qualifying event having the associated calendar data was created
However, Khvostichenko teaches this concept at fig. 5C, paragraphs [0058], and [0085]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hitz and Pererira combination to include this feature as taught by Khvostichenko in order to identify and create future qualifying event entries, thereby enhancing the flexibility and functionality of the system/process.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hitz in view of Pererira, and further in view of Carver (USPAP 2018/0365654).

Re claim 10: Hitz further teaches wherein the qualifying calendar event further receipts associated with the calendar event ([0038]).
 Hitz does not explicitly teach wherein the qualifying calendar event further indicates names of additional event participants.
Carver teaches this feature at paragraph [0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hitz and Pererira combination to include names of additional event participants as taught by Carver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Re claim 20: Hitz further teaches wherein the qualifying calendar event further receipts associated with the calendar event ([0038]).
 Hitz does not explicitly teach wherein the qualifying calendar event further indicates names of additional transportation event riders (interpreted simply as additional event participants).
Carver teaches this feature at paragraph [0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hitz and Pererira combination to include names of additional event participants as taught by Carver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson, III et al., (USPAP 2020/0042949) teaches an automated calendar event association via implicit tagging (0004, 0020).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691